Title: To George Washington from George Washington Motier Lafayette and Felix Frestel, 25 October 1797
From: Lafayette, George Washington Motier,Frestel, Felix
To: Washington, George



Sir
New-york October the 25th 1797eleven o’clock in the morning

at the moment of embarking on board of the vessel which is to carry us to France, I snatch a few minutes to inform you that when you receive these few lines we will be on our way to our native country where we will carry a deep sense of all which we owe you, and where I hope to be able to tell my parents all their own as well as my own obligations to you. we are this moment setting out to go on board. accept sir with a renewal of our wishes for your happiness the hommage of respectful affection wit which we have the honour to be sir, your most obedient humble servants

G. W. Motier Lafayette
Frestel


if you please our respects to Mrs Washington and compliments to the rest of the family.

